DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments filed on 04/27/2022 and amendments filed on 05/24/2022 amending Claim 1, canceling Claims 2 – 8, and adding new Claims 20 – 24.  Claims 9 – 19 remain withdrawn.  Claims 1 and 20 – 24 are examined.

Information Disclosure Statement
The information disclosure statement filed 05/22/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copies of the sixteen cited non-patent literature publications were filed by applicant.  A rubber stamp marking appears in the right-side margin of the IDS pages 2 and 3; however, the text is illegible.  Accordingly, the IDS has been placed in the application file, but the information referred to therein has not been considered.  Since Applicant has failed to provide legible copies of the sixteen cited non-patent literature publications, none of said sixteen publications have been considered.  Therefore, none of said sixteen publications are part of the prosecution history of the instant application.

Drawings
The drawings were received on 04/27/2022.  These drawings are acceptable.

Claim Objections
Claims 1 and 20 – 24 are objected to because of the following informalities:
Claim 1, l. 26 recitation “turbine rotor gas inlet; a air intake within said LP Spool” is believed to be in error for --turbine rotor gas inlet; [[a]] an air intake within said LP Spool--.
Claim 1, l. 28 recitation “intake; a LP compressor air scroll has air communication with the said LP” is believed to be in error for --intake; a LP compressor air scroll has air communication with [[the]] said LP--.
Claim 20 recitation “The Gas Turbine Engine as claimed in Claim 1, said LP compressor shaft of said LP Spool has a distal end and proximal end with - bearings, wherein the LP compressor shaft proximal bearing has communication with the LP compressor shaft distal end, said LP compressor shaft extends thru the distal bearing and connects with the LP centrifugal compressor-rotor oriented inlet air end wherein the aft end LP centrifugal compressor rotor connects with the LP radial turbine rotor oriented inlet gas end, said proximal LP compressor shaft bearing has communication with LP compressor shaft proximal end, wherein forward of proximal LP compressor shaft bearing the LP compressor shaft coaxially interconnects with output power gearbox.” is believed to be in error for --The Gas Turbine Engine as claimed in Claim 1, said LP compressor rotor shaft of said LP Spool has a distal end and proximal end with bearings, wherein the LP compressor rotor shaft proximal bearing has communication with the LP compressor rotor shaft distal end, said LP compressor rotor shaft extends thru the distal bearing and connects with the LP centrifugal compressor rotor oriented [[inlet]] air intake end wherein [[the]] an aft end of the LP centrifugal compressor rotor shaft connects with the LP radial turbine rotor oriented [[inlet]] gas inlet end, said rotor shaft proximal bearing has communication with the LP compressor rotor shaft proximal end, wherein forward of the rotor shaft proximal bearing the LP compressor shaft coaxially interconnects with the 
Claim 21 recitation “The Gas Turbine Engine as claimed in Claim 1, the HP compressor rotor shaft of HP Spool has a distal shaft end bearing and proximal shaft end bearing, said distal HP compressor shaft bearing with close proximity to the PM alternator rotor distal end, wherein the HP compressor shaft distal end extends axially thru and beyond the said distal HP compressor shaft bearing and connects with HP centrifugal compressor rotor oriented intake end wherein the HP compressor rotor aft end connects with HP radial turbine-oriented gas inlet end, the proximal HP compressor shaft bearing is coaxial and in close proximity to the PM alternator rotor proximal end.” is believed to be in error for --The Gas Turbine Engine as claimed in Claim 1, the HP compressor rotor shaft of the HP Spool has a distal shaft end bearing and a proximal shaft end bearing, said distal end bearing with close proximity to a distal end of the PM alternator rotor, wherein a distal end of the HP compressor rotor shaft extends axially thru and beyond [[the]] said distal end bearing and connects with the HP centrifugal compressor rotor oriented compressed air inlet wherein an aft end of the HP compressor rotor shaft connects with the HP radial turbine rotor gas inlet end, the proximal a proximal end of the PM alternator rotor 
Claim 22 recitation “The Gas Turbine Engine as claimed in Claim 1, wherein the LP Compressor Air Scroll exit end has air communication with LP Centrifugal Compressor exit air flow and said LP to HP Air Tube, wherein the LP to HP Air Tube proximal end is integral to the LP Compressor air scroll exit end.” is believed to be in error for --The Gas Turbine Engine as claimed in Claim 1, wherein an exit end of the LP Compressor Air Scroll has air communication with said LP Centrifugal Compressor rotor air exit [[air]] flow and said LP to HP Air Tube, wherein the LP to HP Air Tube proximal end is integral to the of the LP Compressor Air Scroll.-- to maintain consistency among the claims.
Claim 23 recitation “The Gas Turbine Engine as claimed in Claim 1 said HP Compressor Inlet Scroll having an air inlet and air exit, wherein the said inlet has air communication with LP compressed scroll exit, interconnects with the LP to HP Air Tube proximal end wherein the LP to HP Air Tube proximal end is integral to the HP Compressor Inlet scroll inlet end.” is believed to be in error for --The Gas Turbine Engine as claimed in Claim 1 said HP Compressor Inlet Scroll having [[an]] said air inlet and said air exit, wherein [[the]] said air inlet has air communication with an exit end of the LP Compressor Air scroll [[exit]], interconnects with the LP to HP Air Tube proximal end wherein the LP to HP Air Tube proximal end is integral to said air inlet of the HP Compressor Inlet scroll 
Claim 24 recitation “The Gas Turbine Engine as claimed in Claim 1, said LP Compressor Scroll having a LP compressor compressed air flow exit and a HP Compressor Inlet Scroll having a LP compressed air flow entrance, the scrolls are cast as one integrating the said LP Compressor Scroll air exit end with said HP Compressor Inlet Scroll said LP compressed air inlet end.” is believed to be in error for --The Gas Turbine Engine as claimed in Claim 1, said LP Compressor air Scroll having a LP compressor compressed air flow exit and [[a]] said HP Compressor Inlet Scroll having a LP compressed air flow entrance, the scrolls are cast as one integrating [[the]] said LP Compressor compressed [[Scroll]] air flow exit [[end]] with said HP Compressor Inlet Scroll and said LP compressed air flow entrance.-- to maintain consistency among the claims.
Appropriate correction is required.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 20 limitations – ‘proximal bearing’ and ‘distal bearing’
Claim 21 limitations – ‘proximal shaft end bearing’ and ‘distal shaft end bearing’



Note: Given the large number of claim objections (shown above) in new Claims 20 – 24, it is unclear if the claims are reciting new structure or using different names for structure(s) previously recited in Claim 1.  Consequently, the following rejections are made based on the version of the claims filed on 05/24/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NEW Claims 22 - 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding NEW Claim 22, ll. 3 – 4 “wherein the LP to HP Air Tube proximal end is integral to the LP Compressor air scroll exit end” and NEW Claim 23, ll. 3 – 4 “wherein the LP to HP Air Tube proximal end is integral to the HP Compressor Inlet scroll inlet end” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant has not pointed out where the new claim limitations are supported in the original Specification, nor does there appear to be a written description of the claim limitation ‘LP to HP Air Tube proximal end is integral to the LP Compressor air scroll exit end or LP to HP Air Tube proximal end is integral to the HP Compressor Inlet scroll inlet end’ in the application as filed.  Furthermore, the underlined limitations of Claims 22 and 23 are mutually exclusive because the proximal end (single end) of the LP to HP Air Tube cannot be integral to two different structures at the same time, e.g., #1 - LP Compressor air scroll exit end and #2 - HP Compressor Inlet scroll inlet end.  NEW Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Regarding NEW Claim 24 “The Gas Turbine Engine as claimed in Claim 1, said LP Compressor Scroll having a LP compressor compressed air flow exit and a HP Compressor Inlet Scroll having a LP compressed air flow entrance, the scrolls are cast as one integrating the said LP Compressor Scroll air exit end with said HP Compressor Inlet Scroll said LP compressed air inlet end.” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant has not pointed out where the new claim limitations are supported in the original Specification, nor does there appear to be a written description of the claim limitation ‘scrolls are cast as one integrating the said LP Compressor Scroll air exit end with said HP Compressor Inlet Scroll said LP compressed air inlet end’ in the application as filed.  The word “cast” or “casting” only appeared two times in the original Specification and both times described the compressor rotor and turbine rotor being cast as a one-piece mono-rotor instead of bolting the compressor rotor and turbine rotor together.  NEW Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close proximity” in Claim 1, l. 16 is a relative term which renders the claim indefinite.  The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Without a unit of length to define what straight line distance between the two recited structures reads on “close proximity”, the meaning of “close proximity” is unclear and indefinite.  Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding, Claim 20, ll. 3 – 4 recitation “wherein the LP compressor shaft proximal bearing has communication with the LP compressor shaft distal end” which is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because it is unclear how the ‘LP compressor shaft proximal bearing’ has communication with the ‘LP compressor shaft distal end’.  Furthermore, Claim 20, ll. 3 – 4 recitation conflicts with Claim 20, ll. 7 – 8 recitation “said proximal LP compressor shaft bearing has communication with LP compressor shaft proximal end” because the same bearing cannot be on opposite ends of the LP compressor shaft.  The conventional dictionary definition of ‘proximal’ and ‘distal’ define opposite ends of a structure like the LP compressor shaft.  Therefore, the ‘LP compressor shaft proximal bearing’ should be located at and communicating with ‘LP compressor shaft proximal end’.  Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding, Claim 20, ll. 4 – 7 recitation “said LP compressor shaft extends thru the distal bearing and connects with the LP centrifugal compressor-rotor oriented inlet air end wherein the aft end LP centrifugal compressor rotor connects with the LP radial turbine rotor oriented inlet gas end” which is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because it is unclear how the ‘LP compressor shaft’ (rotating element) is connected to fixed structure, i.e., “LP centrifugal compressor-rotor oriented inlet air end”.  Similarly, it is unclear how the ‘LP centrifugal compressor rotor’ (rotating element) is connected to fixed structure, i.e., “LP radial turbine rotor oriented inlet gas end”.  Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “the aft end” in Claim 20, l. 6 and the term “forward of proximal LP compressor shaft bearing” in Claim 20, l. 9 are relative terms which renders the claim indefinite. The terms “the aft end” and “forward of” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Without a fixed reference point that serves as the point of origin for direction vectors, the meaning of ‘aft’ and ‘forward’ are meaningless because they would change based on the point of view of a person observing the gas turbine engine.  Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding, Claim 21, ll. 4 – 8 recitation “wherein the HP compressor shaft distal end extends axially thru and beyond the said distal HP compressor shaft bearing and connects with HP centrifugal compressor rotor oriented intake end wherein the HP compressor rotor aft end connects with HP radial turbine-oriented gas inlet end” which is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because it is unclear how the ‘HP compressor shaft distal end’ (rotating element) is connected to fixed structure, i.e., “HP centrifugal compressor rotor oriented intake end”.  Similarly, it is unclear how the ‘HP compressor rotor aft end’ (rotating element) is connected to fixed structure, i.e., “HP radial turbine-oriented gas inlet end”.  Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “rotor aft end” in Claim 21, l. 7 is a relative terms which renders the claim indefinite.  The terms “rotor aft end” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Without a fixed reference point that serves as the point of origin for direction vectors, the meaning of ‘aft’ is meaningless because the meaning would change based on the point of view of a person observing the gas turbine engine.  Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “close proximity” in Claim 21, l. 3 and l. 8 are relative terms which renders the claim indefinite.  The terms “close proximity” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Without a unit of length to define what straight line distance between the two recited structures reads on “close proximity”, the meaning of “close proximity” is unclear and indefinite.  Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22, ll. 1 - 2 recites the limitation "the LP Compressor Air Scroll exit end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “said LP Compressor Scroll having a LP compressor compressed air flow exit and a HP Compressor Inlet Scroll having a LP compressed air flow entrance, the scrolls are cast as one integrating the said LP Compressor Scroll air exit end with said HP Compressor Inlet Scroll said LP compressed air inlet end” which is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because the claim appears to be using different names for structures previously recited in independent Claim 1.  Independent Claim 1, ll. 32 – 36 “a LP to HP Air Tube has air communication with said LP centrifugal compressor rotor air exit flow and said HP centrifugal compressor rotor air inlet; a HP compressor inlet scroll having an air inlet and air exit, the air inlet communicates with said LP to HP Air Tube”.  The “LP compressor compressed air flow exit” recited by Claim 24 appears to be the “LP centrifugal compressor rotor air exit flow” recited by Claim 1.  The “LP compressed air flow entrance” of the HP Compressor Inlet Scroll recited by Claim 24 appears to be the “air inlet” of the HP Compressor Inlet Scroll recited by Claim 1.  It is improper to use two or more different terms to claim the same structure.  Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 recites “said LP Compressor Scroll having a LP compressor compressed air flow exit and a HP Compressor Inlet Scroll having a LP compressed air flow entrance, the scrolls are cast as one integrating the said LP Compressor Scroll air exit end with said HP Compressor Inlet Scroll said LP compressed air inlet end” which is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because the claim leaves out the “LP to HP Air Tube” recited in Claim 1, ll. 32 – 36.  Independent Claim 1, ll. 32 – 36 “a LP to HP Air Tube has air communication with said LP centrifugal compressor rotor air exit flow and said HP centrifugal compressor rotor air inlet; a HP compressor inlet scroll having an air inlet and air exit, the air inlet communicates with said LP to HP Air Tube”.  A dependent claim must further limit the elements of the independent claim, therefore, it is improper for a dependent claim to leave out structural element(s) that were previously recited in the independent claim.  Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 20 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heward et al. (2013/0074516A1) in view of Klees et al. (4,569,199) in view of Lionel Haworth, Biographical Memoirs of Fellows of the Royal Society, Vol. 51, 2005, hereinafter “Haworth” in view of Lindsley (6,137,199) in view of Kesseli et al. (2009/0211260A1) in view of Gregory et al. (2,336,010).
Regarding Claim 1, Heward teaches, in Figs. 6 and 9, the invention as claimed, including a gas turbine engine (Fig. 6) having output shaft horsepower (50) comprising: an engine body (58 – Fig. 9, the outer casing/housing that the rotating components were located within) comprising a Low Pressure (LP) Spool Housing (outer casing/housing that enclosed the rotating components of the LP spool) and a High Pressure (HP) Spool Housing (58); a low pressure (LP) spool with an axis of rotation (concentric with shaft 22) within said LP Spool Housing, said LP spool has a LP centrifugal compressor (Para. [0025] teaches centrifugal compressors, Fig. 9 illustrates LP centrifugal compressor rotor 70) rotor (within the trapezoid labeled ‘C’) with an air intake (horizontal arrow indicating air flow into the compressor) and compressed air exit (48 – arrow indicating air flow out of the LPC and into the HPC 4), a LP compressor rotor shaft (22), a LP radial turbine rotor (within 20, Para. [0025] teaches radial turbines, Fig. 9 illustrates LP radial turbine rotor 62) with a gas inlet (arrow 18) and gas exit (arrow 24), a high pressure (HP) spool with an axis of rotation (concentric with shaft 8) within said HP Spool Housing, said HP Spool axis of rotation is parallel to and offset (Paras. [0009], [0020], [0053] teaches that the LP spool shaft 22 was parallel to and offset from the HP spool shaft 8) from the LP spool axis of rotation (shown in Fig. 9), said HP spool has a HP centrifugal compressor rotor (inside 4, Fig. 9 illustrates HP centrifugal compressor rotor 50) with a compressed air inlet (location where arrow 48 entered) and compressed air exit (location where arrow from 4 to 10 exited 4), a HP radial turbine rotor (inside 6, Fig. 9 illustrates HP radial turbine rotor 54) having a gas inlet (location where arrow from 10 entered 6) and gas exit (location where arrow 18 from 6 to 20 exited 6), a HP compressor rotor shaft (8); a combustor (Q, 10) within said HP Spool Housing (58 - Fig. 9) having communication with said HP centrifugal compressor rotor compressed exit air (arrow from 4 to 10) and external supplied fuel (Figs. 6 – 8 vertical arrow indicating external fuel flow into combustor (Q, 10), Para. [0042] element 16 – Fig. 9 was fuel inlets), said combustor (Q, 10) supplies product combusted hot gases to said HP radial turbine rotor gas inlet (arrow from 10 to 6); an air intake (Fig. 6 - horizontal arrow flowing into the trapezoid labeled ‘C’ connected to shaft 22, Fig. 9 – shows the air intake) within said LP Spool Housing communicates with said LP centrifugal compressor rotor air intake (shown in Fig. 9, it would be obvious that the Fig. 6 embodiment would have similarly had an engine body air intake that atmospheric air flowed through to get to the LP centrifugal compressor rotor air inlet for the gas turbine engine to perform its designed and intended function.); a LP Spool Housing turbine exhaust gas exit duct (24 – Para. [0049] hot gas exhaust, Paras. [0043] and [0054] teaches that ducts were used to channel the working fluids between the compressors and turbines) has communication with said LP radial turbine rotor gas exit (Fig. 6, vertical arrow 24 leaving 20); a LP to HP Air tube (duct 48, Paras. [0043] and [0054] teaches that ducts were used to channel the working fluids between the compressors and turbines) has air communication with said LP centrifugal compressor rotor air exit flow and said HP centrifugal compressor rotor air inlet; a HP to LP Gas tube (duct 48, Paras. [0043] and [0054] teaches that ducts were used to channel the working fluids between the compressors and turbines) supplies said HP radial turbine rotor gas exit energy to said LP radial turbine rotor gas inlet, best seen in Fig. 9.
Heward is silent on said LP compressor rotor shaft interconnects / drives a gearbox having an output power shaft.  However, Heward further teaches, in Para. [0011] and [0055], that said LP compressor rotor shaft (50) may be used for a wide variety of purposes like propelling a vehicle, i.e., via an output power shaft.  Klees teaches, in Abstract and Figs. 1a and 1b, a similar gas turbine engine having a LP turbine (32) that drove a LP compressor (34, 38, 40) via a LP compressor rotor shaft (44, 48) where the LP compressor rotor shaft interconnected/drove a gearbox (50) having an output power shaft (horizontal line between 20 and 50) that rotated a propeller (20) that generated thrust to propel a vehicle, like an aircraft, into motion.  Klees teaches, in the Abstract and Col. 1, ll. 5 – 35, that a gas turbine engine driving a reduction gearbox that drove a propeller at a slower rotational speed than the rotational speed of the LP turbine was known in the art as a turboprop.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, with the LP compressor rotor shaft interconnects / drives a gearbox having an output power shaft of Klees, because all the claimed elements, i.e., gas turbine engine having a LP spool rotational axis parallel to and offset from a HP spool rotational axis, the LP spool having a LP compressor rotor shaft (50 – Fig. 6 Heward) used to propel a vehicle, a LP spool having a LP compressor rotor shaft (44, 48 – Figs. 1a and 1b Klees) shaft that  drove a gearbox (50) having an output power shaft that rotated a propeller (20) to generate thrust to propel an aircraft into flight, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the reduction gearbox facilitated converting the high rotational speed of the LP turbine into a slower rotational speed that was optimal for the large diameter propeller thereby optimizing the operation of the turboprop gas turbine engine, Klees – Col. 1, ll. 10 - 40. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).

    PNG
    media_image1.png
    634
    1159
    media_image1.png
    Greyscale

Heward, i.v., Klees, as discussed above, is silent on said gearbox having an output power shaft within said LP Spool Housing.  Haworth teaches, in Fig. 2 on Pg. 202, the Tyne turboprop engine that had an output power shaft within the same housing as the LP Spool.
Thus, improving a particular device (gas turbine engine with an output shaft), based upon the teachings of such improvement in Haworth, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine engine with an output shaft of Heward, i.v., Klees, and the results would have been predictable and readily recognized, that integrating both the gear box and the LP spool to be located within the LP Spool Housing would have facilited reducing cost by reducing the part count and the inventory count to a single housing instead of two separate housing for the gearbox and LP Spool Housing.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Heward, i.v., Klees and Haworth, as discussed above, is silent on an integral permanent magnet (PM) alternator rotor with retained magnets is interconnected to said HP compressor rotor shaft; an alternator stator within said HP Spool Housing is co-axial and in close proximity to said PM alternator rotor, said alternator stator has magnetically attracted laminate stack with electrical wires wound about and thru said laminate stack exiting said HP Spool Housing, said exiting electrical wires are input power mode and output power mode capable, said input power electric energy cause said PM alternator rotor rotation to function as electric motor, said output power electrical generating mode said PM alternator rotor rotation thru said interconnected HP turbine rotor to function as generator.  However, Heward further teaches, in Para. [0061], that permanent magnet motor/generator (alternator and generator were different names for the same device) were well known in the art and were designed to function as both an electric motor (to drive a load when electricity was supplied to said electric motor) and a generator/alternator (to generate electricity when driven by a turbine).  Therefore, the claimed input power mode and output power mode were the conventional designed and intended function of known permanent magnet electric motor/generator, also known as starter/alternator electric devices.  Heward further teaches, in Fig. 9, an integral permanent magnet (PM) alternator rotor (rotating part of 26) interconnected to said LP compressor rotor shaft (26); an alternator stator (non-rotating part of 26) within said LP Spool Housing is co-axial and in close proximity to said PM alternator rotor (rotating part of 26).
Lindsley teaches, in Abstract and Figs. 1 – 13, an integral permanent magnet (PM) alternator rotor (40) with retained magnets (42); an alternator stator (50) within said engine body (12) co-axial, in close proximity to said alternator rotor (40), said alternator stator (50) has magnetically attracted laminate stack (54 – Col. 4, ll. 30 - 40) with electrical wires (52) wound about and thru the said laminate stack (show in Fig. 6) exiting said engine body (12), [Examiner notes that the phrase “said exiting electrical wires are input power mode and output power mode capable” is a statement of intended use and the structure of the device as taught by Lindsley can perform the function because, as taught by Heward Para. [0061], permanent magnet motor/generators were well known in the art were designed to function as both an electric motor (when electrical power was input through the electrical wires) and a generator/alternator (when electrical power was output through the electrical wires).] said exiting electrical wires are input power mode and output power mode capable.  Kesseli teaches, in Para. [0021] and Figs. 2, 5, and 6, a similar gas turbine engine (Fig. 5) a having a LP spool (45-11) rotational axis (dark line connecting 45 and 11) parallel to and offset from a HP spool (22-41-42) rotational axis (dark line connecting 22 and 42) where a motor/generator (17) was connected to the HP compressor rotor (22) shaft (dark line) of the HP spool (22-41-42) to function as a motor to start said gas turbine engine by driving/rotating the HPC (22) to supply compressed air to the combustion chamber (41) to be mixed with fuel and ignited.  Kesseli further teaches, in Para. [0021], that said motor/generator (17) functioned as a generator when driven by the HPT (42) of the HP spool (22-41-42) to generate sufficient electricity for vehicle electrical systems independent of the propulsive drive power required by the vehicle.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, i.v., Klees and Haworth, with the integral permanent magnet (PM) alternator rotor with retained magnets is interconnected to said HP compressor rotor shaft; an alternator stator is co-axial and in close proximity to said PM alternator rotor, said alternator stator has magnetically attracted laminate stack with electrical wires wound about and thru the said laminate stack exiting a housing of Heward, Lindsley, and Kesseli, because all the claimed elements, i.e., a gas turbine engine having a LP spool rotational axis parallel to and offset from a HP spool rotational axis, a motor/generator connected to the HP spool to function as a motor to start said gas turbine engine and to function as an electricity generator when driven by the HP spool, the motor/generator being a permanent magnet motor/generator with the claimed structure taught by Lindsley, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the permanent magnet motor/generator would have functioned as a motor to start said gas turbine engine when external electricity was input through the electrical wires from an external source and the permanent magnet motor/generator would have functioned as an electrical generator when driven by said HP compressor rotor shaft to output electricity through the electrical wires to an external load like electrical systems of a vehicle. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the various structural devices (gas turbine, gearbox, electric motor/generator) of the combination of Heward, i.v., Klees, Haworth, Lindsley, and Kesseli, would have had interior rotating structures contained within non-rotating exterior housings and that when the various structural devices were fastened together to form an assembled gas turbine engine unit the connected non-rotating exterior housings would together form the claimed HP Spool Housing that had openings for the compressed air, input fuel, exhaust gases, and electricity wires to transport electricity into/out of said HP Spool Housing because an exterior HP Spool Housing was naturally required to contain the rotating components, the compressed air gases, and the high pressure combustion gases that were inside said HP Spool Housing.  Similarly, openings in the exterior of the LP Spool Housing were naturally required to allow atmospheric air to flow into the gas turbine engine LP centrifugal compressor, to allow exhaust gases to flow out of the gas turbine engine LP radial turbine rotor, and to allow the output shaft to drive an external load like a propeller.
Thus, improving a particular device (gas turbine engine with an HP Spool housing), based upon the teachings of such improvement in Heward, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine engine with an HP Spool housing of Heward, i.v., Klees, Haworth, Lindsley, and Kesseli, and the results would have been predictable and readily recognized, that integrating the alternator stator within said HP Spool housing so that said electrical wires would exit said HP Spool housing would have facilited reducing cost by reducing the part count and the inventory count to a single housing instead of two separate housing for the alternator stator and the HP Spool Housing.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Heward, i.v., Klees, Haworth, Lindsley, and Kesseli, as discussed above, is silent on a LP compressor air scroll has air communication with the said LP Spool Housing air intake, said LP centrifugal compressor rotor air intake and LP centrifugal compressor rotor air exit flow.  Gregory teaches, in Figs. 1 – 4, Pg. 1, second column, ll. 30 – 46, and Pg. 2, first column, ll. 50 – 56, a LP compressor air scroll (12) has air communication with the said LP Spool Housing (11) air intake (19), said LP centrifugal compressor rotor (13) air intake (15) and LP centrifugal compressor rotor (13) air exit flow (12’).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, i.v., Klees, Haworth, Lindsley, and Kesseli, with the LP compressor air scroll has air communication with the said LP Spool Housing air intake, said LP centrifugal compressor rotor air intake and LP centrifugal compressor rotor air exit flow, taught by Gregory, because all the claimed elements, i.e., the gas turbine engine having a LP Spool Housing air intake, a LP centrifugal compressor rotor air intake, and LP centrifugal compressor rotor air exit flow and a LP centrifugal compressor housing having a LP compressor air scroll in communication with the other airflow structures, were known in the art, and one skilled in the art could have substituted the LP compressor air scroll, taught by Gregory, with the non-disclosed structure of Heward, i.v., Klees, Haworth, Lindsley, and Kesseli, with no change in their respective functions, to yield predictable results, i.e., the LP compressor air scroll would have communicated with the air flow through said LP Spool Housing air intake, said LP centrifugal compressor rotor air intake, and LP centrifugal compressor rotor air exit flow. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, as discussed above, is silent on a HP compressor inlet scroll having an air inlet and air exit, the air inlet communicates with said LP to HP Air Tube, said HP compressor rotor inlet, said HP compressor inlet scroll the air exit flow induces HP compressor inlet airflow preswirl in direction of said HP compressor rotor rotation.  Gregory further teaches, in Figs. 1 – 4, Pg. 1, second column, ll. 40 – 46, and Pg. 2, first column, ll. 50 – 56, a compressor inlet scroll (16) having an air inlet (19) and air exit (26), the air inlet communicates with the compressor rotor inlet (15), said compressor inlet scroll (16) the air exit flow induces compressor inlet airflow preswirl in direction of said compressor rotor rotation, i.e., imparts a swirl to the intake fluid in the same direction that the impeller is driven/rotated.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, with the compressor inlet scroll having an air inlet and air exit, the air inlet communicates with the compressor rotor inlet, the compressor inlet scroll the air exit flow induces compressor inlet airflow preswirl in direction of said compressor rotor rotation, further taught by Gregory, because all the claimed elements, i.e., the gas turbine engine having a HP Spool Housing with a HP compressor rotor inlet and a compressor inlet scroll having an air inlet and air exit, the air inlet communicates with the compressor rotor inlet, the compressor inlet scroll air exit flow induces compressor inlet airflow preswirl in direction of said compressor rotor rotation, were known in the art, and one skilled in the art could have substituted the HP compressor inlet scroll, taught by Gregory, with the non-disclosed HP compressor inlet structure of Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, with no change in their respective functions, to yield predictable results, i.e., the HP compressor inlet scroll would have facilitated inducing HP compressor inlet airflow preswirl in the direction of the HP compressor rotor rotation so said HP compressor rotor does less work on the compressed air, i.e., less work equivalent to less HP turbine power required to drive said HP compressor rotor. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the proposed modification of Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, with said HP compressor inlet scroll would have required the HP compressor inlet scroll air inlet to communicate with said LP to HP Air Tube and said HP compressor rotor inlet because compressed air from the LP centrifugal compressor would have flowed through the LP to HP Air Tube, then through the HP compressor inlet scroll, then to said HP compressor rotor inlet to be further compressed by the HP centrifugal compressor.
Re Claim 20, [As stated in the Claim Objection section and 35 USC §103 rejection section above, there are so many issues with the limitations recited in Claim 20, that the scope of the claimed invention is unclear.  The following rejection is based on the best understanding of the examiner.] Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, teaches the invention as claimed and as discussed above, and Heward further teaches, in Fig. 9, said LP compressor shaft (22) of said LP Spool (62-22-70) has a distal end and proximal end (shaft had two ends) with – bearings (X enclosed inside rectangles), wherein the LP compressor shaft (22) proximal bearing (bearings adjacent to 62) has communication with the LP compressor shaft distal end, said LP compressor shaft (22) extends thru the distal bearing (bearings adjacent to 70) and connects with the LP centrifugal compressor-rotor (70) oriented inlet air end wherein the aft end LP centrifugal compressor rotor (70) connects [when assembled all the parts of the LP compressor are connected together] with the LP radial turbine rotor (62) oriented inlet gas end, said proximal LP compressor shaft bearing (bearings adjacent to 62) has communication with LP compressor shaft proximal end (adjacent to 62), wherein forward (left-hand side of Fig. 9) of proximal LP compressor shaft bearing (adjacent to 62).  As shown in Heward, Fig. 6, the LP compressor (C) had a shaft (50) coaxial with the LP compressor shaft (22) projecting in the forward direction (left-hand side of Fig. 6).  As discussed in Claim 1 rejection above, Klees taught, in Figs. 1a and 1b, a LP compressor shaft (44, 48) coaxially interconnects with output power gearbox (50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, with the LP compressor rotor shaft coaxially interconnects with output power gearbox of Klees, because all the claimed elements, i.e., gas turbine engine having a LP spool rotational axis parallel to and offset from a HP spool rotational axis, the LP spool having a LP compressor rotor shaft (50 – Fig. 6 Heward) used to propel a vehicle, a LP spool having a LP compressor rotor shaft (44, 48 – Figs. 1a and 1b Klees) shaft that  drove a gearbox (50) having an output power shaft that rotated a propeller (20) to generate thrust to propel an aircraft into flight, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the reduction gearbox facilitated converting the high rotational speed of the LP turbine into a slower rotational speed that was optimal for the large diameter propeller thereby optimizing the operation of the turboprop gas turbine engine, Klees – Col. 1, ll. 10 - 40. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 21, [As stated in the Claim Objection section and 35 USC §103 rejection section above, there are so many issues with the limitations recited in Claim 20, that the scope of the claimed invention is unclear.  The following rejection is based on the best understanding of the examiner.] Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, teaches the invention as claimed and as discussed above, and Heward further teaches, in Fig. 9, the HP compressor rotor shaft (8) of HP Spool has a distal shaft end bearing and proximal shaft end bearing (X enclosed inside rectangles on opposite ends of the shaft), wherein the HP compressor shaft (8) distal end extends axially thru and beyond the said distal HP compressor shaft bearing (bearing adjacent to 50) and connects with HP centrifugal compressor rotor (50) oriented intake end wherein the HP compressor rotor aft end connects with HP radial turbine (54) -oriented gas inlet end, [when assembled all the parts of the LP compressor are connected together].  Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, as discussed above, is silent on said distal HP compressor shaft bearing with close proximity (relative term) to the PM alternator rotor distal end, the proximal HP compressor shaft bearing is coaxial and in close proximity (relative term) to the PM alternator rotor proximal end.  As discussed in Claim 1 rejection above, Kesseli taught, in Figs. 2 and 5, a motor/alternator (13 – Fig. 2 and 17 – Fig. 5) coaxial with the HP compressor shaft and in close proximity to the HP compressor rotor (22).  As discussed in Claim 1 rejection above, Lindsley taught in Figs. 1 – 13, that a permanent magnet (PM) alternator rotor (40) was enclosed by an alternator stator (50) within said engine body (12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, to have said distal HP compressor shaft bearing with close proximity (relative term) to the PM alternator rotor distal end, the proximal HP compressor shaft bearing is coaxial and in close proximity (relative term) to the PM alternator rotor proximal end because it was conventional in the prior art to have a coaxial shaft, i.e., common rotational axis for HP compressor and PM alternator rotor, and, when assembled together into a functional gas turbine engine, all the various parts assembled into the HP Spool Housing would have been in close proximity to the other parts of the HP Spool Housing.
Re Claim 22, Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, teaches the invention as claimed and as discussed above; except, wherein the LP Compressor Air Scroll exit end has air communication with LP Centrifugal Compressor exit air flow and said LP to HP Air Tube, wherein the LP to HP Air Tube proximal end is integral to the LP Compressor air scroll exit end.  It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the proposed modification of Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, discussed above, would have required the LP Compressor Air Scroll exit end has air communication with LP Centrifugal Compressor exit air flow and said LP to HP Air Tube because air flow through the LP Centrifugal Compressor would have flowed from the LP centrifugal compressor rotor out the LP Centrifugal Compressor exit into the LP Compressor Air Scroll and out the LP Compressor Air Scroll exit end into the LP to HP Air Tube to supply the LP compressed air to the HP compressor inlet scroll.
It was held in In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); MPEP2144.04(V)(B).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, to have the LP to HP Air Tube proximal end is integral to the LP Compressor air scroll exit end because integrating two structural pieces into a single structural piece was held to be merely a matter of obvious engineering choice.
Re Claim 23, Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, teaches the invention as claimed and as discussed above, including said HP Compressor Inlet Scroll having said air inlet and said air exit.
Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, as discussed above, is silent on wherein the said inlet has air communication with LP compressed scroll exit, interconnects with the LP to HP Air Tube proximal end wherein the LP to HP Air Tube proximal end is integral to the HP Compressor Inlet scroll inlet end.  It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the proposed modification of Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, discussed above, would have required said air inlet of said HP Compressor Inlet Scroll to communicate with said LP compressed scroll exit and be interconnected with the LP to HP Air Tube proximal end because LP compressed air was required to flow from the LP compressed scroll exit through the LP to HP Air Tube and into said air inlet of said HP Compressor Inlet Scroll so said LP compressed air would have been further compressed by the HP centrifugal compressor rotor.
It was held in In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); MPEP2144.04(V)(B).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, to have the LP to HP Air Tube proximal end is integral to the HP Compressor Inlet scroll inlet end because integrating two structural pieces into a single structural piece was held to be merely a matter of obvious engineering choice.
Re Claim 24, Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, teaches the invention as claimed and as discussed above; said LP Compressor Scroll having a LP compressor compressed air flow exit and a HP Compressor Inlet Scroll having a LP compressed air flow entrance, the scrolls are cast as one integrating the said LP Compressor Scroll air exit end with said HP Compressor Inlet Scroll said LP compressed air inlet end.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the proposed modification of Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, discussed above, would have required said LP Compressor Scroll having a LP compressor compressed air flow exit and a HP Compressor Inlet Scroll having a LP compressed air flow entrance because LP compressed air was required to flow from the LP compressor compressed air flow exit through the LP to HP Air Tube and into said air inlet (LP compressed air flow entrance) of said HP Compressor Inlet Scroll so said LP compressed air would have been further compressed by the HP centrifugal compressor rotor.
It was held in In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); MPEP2144.04(V)(B).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, to have the scrolls are integrated as one with said LP Compressor Scroll air exit end with said HP Compressor Inlet Scroll said LP compressed air inlet end because integrating two (or more) structural pieces into a single structural piece was held to be merely a matter of obvious engineering choice.
Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, teaches the invention as claimed and as discussed above, is silent on the scrolls are cast as one.  “Casting” the LP Compressor Scroll and the HP Compressor Inlet Scroll as one piece is a product-by-process claim.  It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); MPEP 2113(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, i.v., Klees, Haworth, Lindsley, Kesseli, and Gregory, by using the process of casting to manufacture the LP Compressor Scroll and the HP Compressor Inlet Scroll as a single piece because it has been held that determination of patentability is based on the product itself, not on the method of production of said product.


Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered and to the extent possible have been addressed in the rejections above, at the appropriate locations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741